DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, in the reply filed on 05/17/2021 is acknowledged.
The examiner called Applicant’s representation in regard to election of Species amongst Figs. 3-4, Fig. 6, Fig. 7, or, Fig. 8. Applicants’ representative, Ryan Boggs on 06/08/2021, elected Figs. 3-4. However, during the course of search, the examiner finds  numerous hole shapes and decide these can be examined together. The election of Species is withdrawn. Invention Group II is still withdrawn.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2021.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The “a rotation mechanism” of claim 2 and “a planetary rotation mechanism” of claim 3. However, Applicants’ Specification does not include description of the structure of these mechanisms, there are also rejection under 112(a) and 112(b) below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “for depositing a one-dimensionally varying optical filter onto an associated substrate” is considered an intended use of the mask. An apparatus that is capable of deposition of a product of optical filter is considered read into the claim.
	
Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

	The “a shadow mask wafer” is examined “a shadow mask”, wafer can be any material and does not add structural limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a rotation mechanism” and claim 3 recites “a planetary rotation mechanism”, there is no disclosure of the structure of these limitation in Applicants’ Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a rotation mechanism” and claim 3 recites “a planetary rotation mechanism”, it is not clear what structures are required for each limitations.
Claims 2 and 3 will be examined inclusive broadest reasonable interpretations.

The examiner suggests that these terms be changed into functional language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 6364956, hereafter ‘956).
‘956 teaches all limitations of:
	Claim 1: Programmable Flux Gradient Apparatus For Co-deposition Of Materials Onto A Substrate (title, the claimed “A deposition apparatus for depositing a one-dimensionally varying optical filter onto an associated substrate” by using only one material source, see claim interpretation above),
	FIG. 3 is … the co-deposition apparatus 50 in accordance with the invention for co-depositing programmable gradients of two different target materials onto a substrate 52 (col. 7, lines 35-58, substrate 52 requires a holder, the claimed “the deposition apparatus comprising: a substrate holder configured to hold the associated substrate”, see also Fig. 7);
	the co-deposition apparatus 50 includes the target material sources 54, 56 and the uniform source 60 which are aimed so that the target materials emitted from the target material sources are deposited onto the substrate 52 (col. 8, lines 5-9, the 
The gradient shutter system 62 may include one or more manually adjustable bars 64 which permits the vertical distance between the target material sources 54, 56 and the gradient shutter system 62 to be adjusted for optimum performance. The gradient shutter system 62 may also include one or more horizontal bars 66 which are connected, at one end, to the manually adjustable bars 64 at approximately a right angle. The other ends of the horizontal bars 66 may be attached to a gradient shutter 68 which block predetermined amounts of the target material from each target material source 54, 56 as described below in more detail (col. 8, lines 15-26, the gradient shutter 68 is the claimed “a shadow mask wafer interposed between the at least one deposition source and the substrate holder such that the deposition beam passes through the shadow mask wafer before impinging onto the associated substrate” and as shown in Fig. 3); 
The gradient shutter system 62 may further include a motion drive 70, such as a conventional stepper motor, attached to each manually adjustable bar 64 to change the position of the horizontal arm 66 and, in particular, the gradient shutter 68 relative to flux 72, 74 being ejected by each target material source 54, 56 in order to independently, programmably control the gradient of each target material on the substrate (col. 8, lines 26-33), With reference to FIG. 4a, … the gradient shutter moves towards the right at a constant velocity. … it reverses its direction of motion and moves left at the same constant velocity as before (col. 8, lines 45-60, therefore, reciprocating the shutter/maks 
Claim 4: With reference to FIG. 4a, … the gradient shutter moves towards the right at a constant velocity. … it reverses its direction of motion and moves left at the same constant velocity as before (col. 8, lines 45-60, the condition (i) in the claimed “wherein one of: (i) the reciprocation mechanism is configured to generate reciprocation of the shadow mask wafer respective to the substrate holder, or (ii) the reciprocation mechanism is configured to generate reciprocation of the substrate holder respective to the shadow mask wafer”).
Claims 7-8: the deposition may be carried out in the chamber 44 of FIG. 2 connected to a cryopump at pressures of about 5x10-6 torr (col. 7, lines 56-58, the claimed “further comprising: a vacuum chamber containing the substrate holder, the shadow mask wafer, and the reciprocation mechanism” of claim 7 and “further comprising: a chamber containing the substrate holder, the shadow mask wafer, and the reciprocation mechanism and providing a controlled ambient composition and pressure” of claim 8).
Claims 9-10: The apparatus may be used with sources which are in line-of-sight with the substrate, such as a thermal evaporator, an electron beam evaporator or a very low pressure sputtering source (col. 3, lines 51-54, the claimed “wherein the at least one deposition source includes at least one thermal evaporation source comprising a .
Claims 1, 4-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 6045671, hereafter ‘671).
‘671 teaches all limitations of:
Claim 1: A substrate having an array of diverse materials thereon is generally prepared by depositing components of target materials to predefined regions on the substrate … Using the novel masking systems of the present invention, components can be delivered to each site in a uniform distribution, or in a gradient of stoichiometries, and/or thickness (abstract, the claim “A deposition apparatus for depositing a one-dimensionally varying optical filter onto an associated substrate”, by using only one material source, see claim interpretation above, see also Figs. 7A-C for gradient),
The substrate in a substrate holder 132 is attached to a shaft 130 which has translation capabilities in the X, Y and Z directions as well as rotational capabilities (col. 14, line 66 to col. 15, line 2, the claimed “the deposition apparatus comprising: a substrate holder configured to hold the associated substrate”);
Such sources include, for example, resistance-heated filaments, electron beams; crucible heated by conduction, radiation or rf-inductions; and arcs, exploding wires and lasers … The target material is vaporized, the vapor is transported from the source to a substrate, and the vapor is condensed to a solid, thin-film on the substrate surface (col. 20, lines 8-22, the claimed “at least one deposition source arranged to emit a deposition 
Above the aperture plate 150 is a flat sheet 152 containing thereon multiple masks. This sheet 152 is attached to a manipulator or shaft 130 which can translate any mask directly over the aperture plate 150. Typically, there is little or no space between the aperture plate 150 and the sheet 152 (col. 15, lines 6-11, the claimed “a shadow mask wafer interposed between the at least one deposition source and the substrate holder such that the deposition beam passes through the shadow mask wafer before impinging onto the associated substrate”; again, see also Fig. 17);
 one or more shutter masks are coupled to actuators or drives for translating, reciprocating or rotating the shutter masks relative to the substrate (col. 10, lines 11-14, therefore, the manipulator for the mask sheet 152 is capable of reciprocating, particularly by selection among various masks requires reciprocating, the claimed “and a reciprocation mechanism configured to generate reciprocation between the shadow mask wafer and the substrate holder in a direction of reciprocation”).
Claim 4: Above the aperture plate 150 is a flat sheet 152 containing thereon multiple masks. This sheet 152 is attached to a manipulator or shaft 130 which can translate any mask directly over the aperture plate 150. Typically, there is little or no space between the aperture plate 150 and the sheet 152 (col. 15, lines 6-11, the claimed “wherein one of: (i) the reciprocation mechanism is configured to generate reciprocation of the shadow mask wafer respective to the substrate holder”), 

Claim 5: Above the aperture plate 150 is a flat sheet 152 containing thereon multiple masks. This sheet 152 is attached to a manipulator or shaft 130 which can translate any mask directly over the aperture plate 150. Typically, there is little or no space between the aperture plate 150 and the sheet 152 (col. 15, lines 6-11, the claimed “wherein the reciprocation mechanism comprises an actuator arm extending from the substrate holder and connecting with and reciprocating the shadow mask wafer”).
Claims 7-8: a processing chamber 256 under vacuum (Fig. 12A, col. 22, lines 45-45, see also Fig. 17, Fig. 9 is an alternative masking system to replace mask in vacuum chamber of Fig. 12A or Fig. 17, col. 6, lines 33-35, the claimed “further comprising: a vacuum chamber containing the substrate holder, the shadow mask wafer, and the reciprocation mechanism” of claim 7 and “further comprising: a chamber containing the substrate holder, the shadow mask wafer, and the reciprocation mechanism and providing a controlled ambient composition and pressure”, note at least the shaft 130 is in the vacuum chamber, if the manipulator is not).
Claim 9: As schematically shown in FIG. 17, electron beam system 350 includes an electron beam gun 352, which is either a multi-electron beam gun or an electron gun 
Claim 10: FIGS. 12A and 12B illustrate a specific embodiment of a multi-target sputtering system 250 (col. 22, lines 35-36 and throughout ‘671, the claimed “wherein the at least one deposition source includes at least one sputtering source”).
Claim 11: In addition to, or as an alternative to, the above techniques, other systems may be employed to control deposition of components onto a substrate. In one embodiment of the invention, deposition is controlled by selectively heating predefined regions of the substrate. The substrate may be heated, for example, in a linear gradient along the length of the substrate or selectively in any desired pattern. To that end, the deposition system will include a plurality of separate heating sources, such as resistive heating elements, or a plurality of different heating sources, such as IR radiation, thermally coupled to the predefined regions on the substrate (col. 21, lines 51-62, the claimed “wherein the substrate holder includes a substrate heater to control temperature of the substrate held by the substrate holder”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘671, as being applied to claim 1 rejection above, in view of Lavi et al. (US 20110293835, hereafter ‘835).
‘681 teaches some limitations of:
Claim 2: The substrate in a substrate holder 132 is attached to a shaft 130 which has translation capabilities in the X, Y and Z directions as well as rotational capabilities (col. 14, line 66 to col. 15, line 2), one or more shutter masks are coupled to actuators or drives for translating, reciprocating or rotating the shutter masks relative to the substrate (col. 10, lines 11-14, the claimed “further comprising: a rotation mechanism configured to rotate the substrate holder and the shadow mask wafer as the reciprocation mechanism generates the reciprocation”).

‘681 does not teach the other limitations of:
Claim 2: (a rotation mechanism configured to rotate the substrate holder and the shadow mask wafer) as a unit (as the reciprocation mechanism generates the reciprocation).

‘835 is an analogous art in the field of APPARATUS, TOOL AND METHODS FOR DEPOSITING ANNULAR OR CIRCULAR WEDGE COATINGS (title) using known thin film deposition techniques (e.g. evaporation or sputtering) ([0002]), apparatus and methods disclosed herein allow to build any predetermined film thickness profile on a substrate with a single mask, either through a single mask movement covering the substrate from one end to the other (half cycle), or through repeated mask movements back and forth covering the substrate from one end to the other and back (full cycles), provided that the thickness function versus position on the substrate is monotonously increasing or decreasing along the substrate circumference ([0042]). ‘835 teaches that In alternative embodiments, the relative rotation of a single half cycle, a single full cycle or repeated full cycles may be achieved by the substrate rotating instead of the mask, or by both mask and substrate rotating ([0044], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have rotating both mask and prima facie case of obviousness. MPEP 2144.07.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘671 and ‘835, as being applied to claim 2 rejection above, in view of Rodgers (US 20020176097, hereafter ‘097).
The combination of ‘681 and ‘835 does not teach the limitations of:
Claim 3: wherein the substrate holder and the shadow mask wafer constitute a planet of a planetary configuration of a plurality of planets, and the deposition apparatus further comprises:
a planetary rotation mechanism configured to rotate the planets of the planetary configuration about a planetary rotation axis.

‘097 is an analogous art in the field of Apparatus And Method For Thin Film Deposition Onto Substrates (title) physical vapor deposition are sputtering … and evaporation ([0007], 2nd sentence), uniformity masks ([0008]) to produce optical thin films ([0007]). ‘097 teaches mechanical apparatus for imparting super-planetary and planetary motion to each substrate while the substrate is exposed to the vapors of the material (abstract), An improvement in the speed of production ([0032]) the number of substrates is multiplied by the number of sub-planetary stations installed ([0034], 2nd 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have incorporated multiple deposition systems of Fig. 9 of ‘671 into each of multiple sub-planetary stations in a super-planetary drive, as taught by ‘097, for the purpose of an improvement in the speed of production, as taught by ‘097 ([0032]). Note a person of ordinary skill in the art would have known to use mask different than uniformity mask to achieve varying thickness/ stoichiometries of coating by employing the mask reciprocation of ‘671.
Alternatively, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘671, as being applied to claim 1 rejection above, in view of Takeuchi et al. (US 20040231595, hereafter ‘595).
In case Applicants argue that the attachment of sheet 152 to the shaft may not be “an actuator arm” in the claim:
Claim 5: wherein the reciprocation mechanism comprises an actuator arm extending from the substrate holder and connecting with and reciprocating the shadow mask wafer.

th sentence). ‘595 teaches that The first and second shutter motors 30, 40 drive a linear motion of first and second shutters 60, 70 in two perpendicular (x and y) (Fig. 2, [0035], 3rd sentence), The first shutter motor 30 drives a first drive shaft 32 which passes through several support plates 24, 25, 26 … The second shutter motor 40 drives a second drive shaft 42 which passes through the support plates 24, 25, 26 ([0036]), The central chip/wafer/heater motor 50 provides controlled rotation of a central heater housing 55 and substrate support surface 27 adjacent the central heater housing 55 ([0035], last sentence), The actuators, e.g., solenoids, can be driven to reciprocate shutter masks 60, 70 by a variety of conventional or non-conventional drive mechanisms ([0039], therefore, shafts 32, 42 are “actuator arm extending from the substrate holder and connecting with and reciprocating the shadow mask wafer”). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have arranged the mask 152 to the substrate holder 132 by the configuration of Fig. 2 of ‘595, for its suitability for gradient deposition. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘671 and ‘595, as being applied to claim 5 rejection above, in view of Tonucci et al. (US 6087274, hereafter ‘274).
The reciprocating masks 60, 70 of ‘595 have a free end not supported.

The combination of ‘671 and ‘595 does not teach the limitation of:
Claim 6: wherein the reciprocation mechanism further comprises a support arm that supports an end of the shadow mask wafer distal from its connection with the actuator arm.

‘274 is an analogous art in the field of patterning process might be materials deposition by thermal evaporation … patterning process include sputtering, electron beam evaporation (col. 4, lines 43-52). ‘274 teaches that as shown in FIG. 1C, the platform structure 14 is attached to the translator base 22, and the mask 10 is brought into close proximity to the substrate 16 (col. 4, lines 5-7), An alternative but essentially equivalent method of practicing the invention involves placing the substrate in a fixed position relative to the translator housing and attaching the mask support structure to a movable X-Y-Z translation stage which supports the mask support structure from the edges (col. 4, lines 61-65, i.e. both side of the mask are supported during translation).

prima facie case of obviousness. MPEP 2144.07.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘671, as being applied to claim 1 rejection above, in view of Koinuma et al. (US 20060057240, hereafter ‘240).
Fig. 9 of ‘671 shows rectangular openings on mask 152 but does not teach the limitations of:
Claim 12: wherein the shadow mask wafer includes or holds at least one shadow mask that has a plurality of openings, each opening having a width in the direction of reciprocation that varies along a direction transverse to the direction of reciprocation.
Claim 13: wherein the width in the direction of reciprocation varies linearly along the direction transverse to the direction of reciprocation.

‘240 is an analogous art in the field of Masking Mechanism For Film-forming Device (title), moving the mask at a fixed rate of movement to cause the edges to successively act on an identical substrate region while successively applying different materials thereto forms thin films of three components successively with respective film rd sentence), a mask 11 supported so it can be moved back and forth linearly ([0053], 2nd sentence, i.e. reciprocating). ‘595 teaches that the mask 31 is formed with unmasking openings 31e and 31f. The opening 31e has two single action edges 31a and 31b which are designed to produce two film thickness gradients independently of each other while the opening 31f has two action edges 31c and 31d (which are collectively referred to as a double action edge) that are designed to act jointly at the same time in developing a film thickness gradient (Fig. 14, [0081], last sentence, see also Figs. 1, 15-17 and 19).
 
Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have changed the shape of the openings of the mask 152 of ‘671 to triangles or trapezoids, as taught by ‘240, for its suitability for gradient deposition. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘671 further teaches the limitations of:
Claim 14: Fig. 9 shows three mask 152 (the claimed “wherein the shadow mask wafer includes or holds a plurality of shadow masks”, see also mask chamber 264 with 

	Note various dependent claims can also combined with ‘956 as primary references (instead of ‘671) with the respective secondary references for similar reasons as discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130186335 is cited for reciprocating mask with two arms from substrate holder 52 that hold the mask 60 (Figs. 17-20). US 4050811 is cited for two arms that hold mask 26 (Fig. 5). US 4303489 is cited for shape of mask openings (Figs. 1, 3, 5, 6 that corresponds to Applicants’ Figs. 7-8). US 20070248751 is cited for adjustable mask (Figs. 16-17, capable of forming the shape of Applicants’ Fig. 6). US 5380558 is cited for trapezoidal opening on mask 4 to control thickness the optical filter 2 (Figs. 1(a)-(b)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716